DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 35 USC 112(b) rejections are withdrawn based on applicant’s amendment filed on January 22, 2021.
The 35 USC 102 rejections are withdrawn based on applicant’s amendment filed on January 22, 2021.
The 35 USC 103 rejections are withdrawn based on applicant’s amendment filed on January 22, 2021.
Allowable Subject Matter
Claims 20-25, 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 20-25, 27-38.
Independent claim 20 is allowed based on applicant’s amendment to include the allowable subject matter of now canceled claim 26.
Claims 21-25, 27-38 depend from claim 20.
Regarding claim 39.
Independent claim 39 is allowed based on applicant’s arguments and amendment field on January 22, 2021.
Regarding claim 40.

the trench structure varies in at least one of a lateral, vertical or longitudinal direction with respect to properties of the at least two trenches, and
the trench structure comprises the at least two trenches on a side laterally next to at least one of the active region or at least one trench that is at least partially filled with a solid material comprising a porous material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828